Citation Nr: 1825740	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Todd S. Hammond, Attorney


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from November 1965 to September 1968 and had subsequent service of an unverified nature until November 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran expressed timely disagreement with the issues on appeal, and the present appeal ensued.  

In the Veteran's October 2014 substantive appeal, he requested to be scheduled for a hearing before the Board at the RO, and such a hearing was scheduled to take place in February 2017.  However, in a February 2017 statement, the Veteran stated that he could not attend the scheduled hearing.  The Veteran did not request that this hearing be postponed or rescheduled.  As such, his prior hearing request is deemed withdrawn. 38 C.F.R. § 20.704 (d) (2017).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has tinnitus that was incurred in service. 

2.  Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss is also related to his active service.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision below represents a complete grant of the benefits sought on appeal, namely the grant of service connection for tinnitus and hearing loss, discussion of the Duties to Notify and Assist is not required.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

The Veteran is currently diagnosed with tinnitus.  Tinnitus, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease evidenced as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation").

Analysis

The Veteran asserts that he was in close proximity to a 102 Howitzer muzzle blast on two separate occasions during his active duty, resulting in the presence of constant tinnitus since that time.  See statements from the Veteran dated in April 2014 and February 2017.  

Here, the first Shedden element is satisfied as the Veteran is competent to identify tinnitus by its observable manifestations.  Charles, 16 Vet. App. at 374-75.  This diagnosis is confirmed by the August 2013 VA audiological examination report.  

The second Shedden element is met as the Veteran credibly reported in-service noise exposure, including exposure to small arms, machine guns, and explosions.  While the Veteran asserts that he received in-service treatment for tinnitus and hearing loss and tinnitus secondary to his in-service noise exposure, his service treatment records have been found to be unavailable for review.  Nonetheless, the Board concludes that there is evidence of record sufficient to fulfill the second Sheddon element.  The Veteran reported that he worked with as an artilleryman and cannoneer, which is consistent with his Military Occupational Specialist (MOS) as listed on his DD-214..  The Veteran's descriptions of these events and his close proximity to Howitzer fire are congruent with the duties and assignments of his MOS.  As such, there is sufficient evidence to concede in-service noise exposure. 

The remaining question is whether there is sufficient evidence of a nexus between the Veteran's in-service noise exposure and his current tinnitus.  The August 2013 VA examiner stated that a nexus opinion could not be rendered without resort to mere speculation because the Veteran's service treatment and personnel records were not available for review.  

The Board notes that the examiner offered to provide a more definite opinion if the Veteran's service records were later found to be available or unavailable.  The file reflects that a Formal Finding of Unavailability of this evidence was created and associated with the file by the RO in June 2013 - two months before the VA examination took place.  Nonetheless, the RO did not attempt to obtain an addendum opinion prior to certification to the Board.  

While the Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that the fact that a medical opinion is inconclusive does not by itself render it inadequate for rating purposes, the Board concludes that the August 2013 VA examiner's opinion is of very little probative value concerning the etiology of the Veteran's tinnitus.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  However, as will be discussed below, in the present case, a remand to obtain a more adequate and complete nexus opinion amounts to avoidable delay without benefit to the Veteran, which the Court has advised is to be eluded.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  

The VA examiner noted that the Veteran's assertion that his bilateral tinnitus has been present and consistent since his exposure to heavy artillery fire during his active duty.  Further, as noted above, tinnitus is a disability the Veteran is competent to identify.  Charles, 16 Vet. App. at 374-75.  There is no reason to doubt the credibility of the Veteran's reports and he is competent to report the continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is considered competent to report on that of which he or she has personal knowledge).  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is credible in his reporting of continuous symptoms since service.

After a review of the evidence of record as a whole, and in light of the foregoing, the Board finds that the Veteran had excessive noise exposure in service and currently has tinnitus.  Additionally, the Board finds persuasive the competent opinion of the Veteran relating his current tinnitus to his in-service tinnitus.  Resolving reasonable doubt in the Veteran's favor, service connection for the Veteran's tinnitus is therefore warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Similarly, the Board notes that the Veteran has claimed a diminution in his hearing ever since service and he is also found to be a credible witness in this regard.  Furthermore, as was noted with respect to his tinnitus, his reports of a reduction in his hearing during service are consistent with the circumstances, conditions, or hardships of his active service.  38 U.S.C.A. § 1154(a).  In addition, the Veteran has also maintained a continuity of symptoms since service, and the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service applies here, as diseases of the nervous system are identified as chronic under 38 C.F.R. § 3.309(a).  The Board further notes that had the August 2013 VA examiner understood that a positive documented showing of in-service hearing loss was not necessary in order to link the Veteran's current bilateral hearing loss to service, the examiner would have more likely opined in favor of the claim.  The record therefore adequately shows that the Veteran has had bilateral hearing loss since service, and that giving the benefit of the doubt to the Veteran, service connection for this disability is also warranted.


ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for bilateral hearing loss is granted.


______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


